DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 25, and 26 of U.S. Patent No. 10,401,782 (hereinafter “the ‘782 patent”) in view of Nomura et al. (US 2003/0053819, hereinafter “Nomura”).  (Note that slight differences in wording occur between the outstanding claims and the claims of the ‘782 patent.)
Regarding outstanding claim 1, claim 23 of the ‘782 patent claims an image forming apparatus comprising: a casing having an interior space; a cover movable between an open position and a closed position, the interior space of the casing being exposed to an outside in a state where the cover is in the open position, the interior space of the casing being closed in a state where the cover is in the closed position; a drum unit configured to be accommodated within the interior space of the casing, the drum unit comprising: a frame; a photosensitive drum rotatably supported by the frame; and a storage medium including an electrical contact surface; and a developing cartridge comprising a developing roller, the developing cartridge being detachably attachable to the frame.

Nomura teaches a developing roller 49 configured to supply developer to a photosensitive drum 41 (Fig. 1, [0135]) and wherein the photosensitive drum 41 is farther from a cover 68 (Fig. 16, [0179]) than a storage medium 110 (which must have an electrical contact surface to be connected to a power source circuit; Fig. 6, [0143]) is from the cover in a state where a drum unit 40 is accommodated in the interior space of the casing (see Figs. 6 and 15, noting in Fig. 6 that the location of 110 is vertically above all of the drums 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of the ‘782 patent to include the developing roller configured to supply developer to the photosensitive drum and wherein the photosensitive drum is farther from the cover than the electrical contact surface is from the cover in a state where the drum unit is accommodated in the interior space of the casing, as taught by Nomura.  One would have been motivated to make these modifications in order to develop electrostatic latent images (Nomura [0135]) and to allow the photosensitive drums to be spaced away from a belt so that the photosensitive drum unit can be detached from the system and replaced by a new photosensitive drum unit (Nomura [0179]).
Additionally, the ‘782 patent claims limitations that are not present in the outstanding claims.  It would have been obvious not to include these limitations.
Regarding outstanding claim 2, modified ‘782 claims the image forming apparatus according to outstanding claim 1, but fails to claim wherein the developing roller is farther from the cover than the electrical contact surface is from the cover in a state where the developing 
Nomura teaches wherein the developing roller is farther from the cover than the electrical contact surface is from the cover in a state where the developing cartridge is attached to the drum unit and the drum unit is accommodated in the interior space of the casing (see Figs. 6 and 15, noting the location of 110 is near the upper left hand corner of drum unit 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of the ‘782 patent to include wherein the developing roller is farther from the cover than the electrical contact surface is from the cover in a state where the developing cartridge is attached to the drum unit and the drum unit is accommodated in the interior space of the casing.  One would have been motivated to make this modification in order to improve the integrity of maintenance (Nomura [0015]).
Regarding outstanding claim 3, modified claim 26 of the ‘782 patent claims the image forming apparatus according to outstanding claim 1, further comprising a device-side contact configured to contact the electrical contact surface, wherein the device-side contact contacts the electrical contact surface in a state where the drum unit is accommodated in the interior space of the casing and the cover is in the closed position.
Regarding outstanding claim 4, modified claim 25 of the ‘782 patent claims the image forming apparatus according to outstanding claim 3, wherein the device-side contact is spaced apart from the electrical contact surface in the state where the cover is in the open position.
Regarding outstanding claim 5, modified claim 25 of the ‘782 patent claims the image forming apparatus according to outstanding claim 1, further comprising a device-side contact configured to contact the electrical contact surface, the device-side contact moving as the cover moves between the open position and the closed position, wherein, in the state where the 
Regarding outstanding claim 6, modified claim 23 of the ‘782 patent claims the image forming apparatus according to outstanding claim 1, but fails to claim wherein the storage medium stores information relating to the drum unit.
Nomura teaches wherein the storage medium 110 stores information relating to the drum unit ([0143]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claim of the ‘782 patent to include wherein the storage medium stores information relating to the drum unit, as taught by Nomura.  One would have been motivated to do so in order to allow the apparatus to determine use of the drum unit (Nomura [0143]).
Regarding outstanding claim 7, modified claim 23 of the ‘782 patent claims the image forming apparatus according to outstanding claim 1, but fails to claim wherein the storage medium stores information on the expected service life of the photosensitive drum.
Nomura teaches wherein the storage medium 110 stores information on the expected service life (i.e., “use”) of the photosensitive drum.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claim of the ‘782 patent to include wherein the storage medium stores information on the expected service life of the photosensitive drum, as taught by Nomura.  One would have been motivated to do so in order to allow the apparatus to determine use of the drum unit (Nomura [0143]).
Regarding outstanding claims 16-18, modified claim 23 of the ‘782 patent claims the image forming apparatus according to claim 1, but fails to claim a cleaning member configured to contact an outer circumferential surface of the photosensitive drum (outstanding claim 16), wherein the cleaning member is farther from the electrical contact surface than the photosensitive drum is from the electrical contact surface in the second direction (outstanding claim 17), and wherein the cleaning member includes a cleaning blade (outstanding claim 18).
Nomura teaches a cleaning member 46K configured to contact an outer circumferential surface of the photosensitive drum (Fig. 15, [0172]), wherein the cleaning member 46K is farther from the electrical contact surface than the photosensitive drum 41K is from the electrical contact surface in the second direction (in a vertical direction, 46K is farther from 110 than at least the top surface of 41K is from 110; see Figs. 15 and 18), and wherein the cleaning member includes a cleaning blade (see Fig. 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to claim a cleaning member configured to contact an outer circumferential surface of the photosensitive drum (outstanding claim 16), wherein the cleaning member is farther from the electrical contact surface than the photosensitive drum is from the electrical contact surface in the second direction (outstanding claim 17), and wherein the cleaning member includes a cleaning blade (outstanding claim 18), as taught by Nomura.  One would have been motivated to make this modification in order to remove the remnants of toner on the surface of the photosensitive member after transfer (Nomura [0134]).
Regarding outstanding claim 19, modified claim 23 of the ‘782 patent claims the image forming apparatus according to outstanding claim 1, wherein the photosensitive drum includes: a first photosensitive drum rotatably supported by the frame about a first axis extending -31-in a first direction; and a second photosensitive drum rotatably supported by the frame about a 
Regarding outstanding claim 20, modified claim 23 of the ‘782 patent claims the image forming apparatus according to claim 1, but fails to claim wherein the frame is configured to hold a plurality of the developing cartridges.
Nomura teaches wherein the frame is configured to hold a plurality of the developing cartridges (see Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims to include wherein the frame is configured to hold a plurality of the developing cartridges, as taught by Nomura.  One would have been motivated to make this modification in order to allow the apparatus to perform printing in different colors.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10,401,782 (“the ‘782 patent”) in view of Nomura (US 2003/0053819) and further in view of Zeng (US 2014/0056611).
Regarding outstanding claim 8, modified claim 23 of the ‘782 patent claims the image forming apparatus according to claim 1, but fails to claim a circuit board configured to electrically connect the electrical contact surface to the storage medium.
Zeng teaches a circuit board configured to electrically connect an electrical contact surface (at the read-write interface) to the storage medium (see Fig. 1, [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to claim a circuit board configured to electrically connect the electrical contact surface to the storage medium.  It has been held that the simple substitution of one known element for another to obtain predictable results is obvious.

Claim(s) 9-10 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10,401,782 (“the ‘782 patent”) in view of Nomura (US 2003/0053819) and further in view of Okabe et al. (US 2010/0111562, hereinafter “Okabe”).
Regarding outstanding claim 9, modified claim 23 of the ‘782 patent claims the image forming apparatus according to claim 1, wherein the frame includes: a first frame plate; a second frame plate spaced apart from the first frame plate in a first direction, the first frame plate having one end and another end in a second direction crossing the first direction and the second frame plate having one end and another end in the second direction; a third frame plate extending in the first direction and connecting the one end of the first frame plate to the one end of the second frame plate; and a fourth frame plate extending in the first direction and connecting the another end of the first frame plate to the another end of the second frame plate, the fourth frame plate being spaced apart from the third frame plate in the second direction, wherein the photosensitive drum is rotatably supported by the first frame plate and the second frame plate about a first axis extending in the first direction, and wherein the electrical contact surface is positioned at the fourth frame plate.  
Claim 23 of the ‘782 patent fails to claim the fourth frame plate being positioned closer to the cover than the third frame plate is to the cover in the state where the drum unit is accommodated in the interior space of the casing.
Okabe teaches a configuration of similar frame 51 which includes a frame plate 58 which extends upward to a vertical height beyond frame plate 54 on the opposite end of the frame (see Figs. 2 and 15a) and provides a handle ([0083]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the apparatus such that it extends a greater upward vertical 
Regarding outstanding claim 10, it would have been obvious to modify claim 23 of the ‘782 patent to claim wherein the frame further comprises a handle (top portion of frame plate 58) positioned at an outer surface of the fourth frame plate (Okabe Figs. 2 and 15a).

Claim(s) 13 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10,401,782 (“the ‘782 patent”) in view of Nomura (US 2003/0053819) and further in view of Kato (US 2010/0330483).
Regarding outstanding claim 13, modified claim 13 of the ‘782 patent claims the image forming apparatus according to claim 1, but fails to claim wherein the developing cartridge further includes an IC chip.
Kato teaches incorporating an IC chip 51 into a developing cartridge 1 (Figs. 1 and 6, [0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to claim wherein the developing cartridge further includes an IC chip.  One would have been motivated to make this modification in order to allow the apparatus to determine whether or not an accumulated developer stirring time exceeds specified time (Kato [0127-0128]).

Claim(s) 14-15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10,401,782 (“the ‘782 patent”) in view of Nomura (US 2003/0053819) and further in view of Eom (US 2009/0245861).
Regarding outstanding claim 14, modified claim 23 of the ‘782 patent claims the image forming apparatus according to claim 1, but fails to claim wherein the electrical contact surface includes: a supply electrical contact surface configured to supply electric power to the storage medium; a ground electrical contact surface configured to supply a ground voltage to the storage medium; and a clock electrical contact surface configured to output a clock signal to the storage - 30 -medium.
Eom teaches a storage medium 180 having an electrical contact surface that includes: a supply electrical contact surface 152 configured to supply electric power to the storage medium; a ground electrical contact surface 154 configured to supply a ground voltage to the storage medium; and a clock electrical contact surface 153 configured to output a clock signal to the storage - 30 -medium (Fig. 3, [0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to claim the electrical contact surface of the storage medium includes a supply electrical contact surface configured to supply electric power to the storage medium, a ground electrical contact surface configured to supply a ground voltage to the storage medium, and a clock electrical contact surface configured to output a clock signal to the storage - 30 -medium, as taught by Eom.  One would have been motivated to make this modification in order to allow the storage medium to be safely supplied with power and to coordinate when new data can be written into the memory element.
Regarding outstanding claim 15, modified claim 23 of the ‘782 patent claims the image forming apparatus according to claim 14, wherein the photosensitive drum is rotatable about a 
Eom teaches that the electrical contact surfaces are arranged horizontally (see Fig. 3).
As such, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to claim wherein the supply electrical contact surface and the ground electrical contact surface are arranged to be spaced apart from each other in the second direction, as this configuration would yield predictable results.

Claims 1, 3-5, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-19 of U.S. Patent No. 10,955,793 (hereinafter “the ‘793 patent”) in view of Nomura (US 2003/0053819).  (Note that slight differences in wording occur between the outstanding claims and the claims of the ‘793 patent.)
Regarding outstanding claim 1, claim 18 of the ‘793 patent claims an image forming apparatus comprising: a casing having an interior space; a cover movable between an open position and a closed position, the interior space of the casing being exposed to an outside in a state where the cover is in the open position, the interior space of the casing being closed in a state where the cover is in the closed position; a drum unit configured to be accommodated within the interior space of the casing, the drum unit comprising: a frame; a photosensitive drum rotatably supported by the frame; and a storage medium including an electrical contact surface; and a developing cartridge, the developing cartridge being detachably attachable to the frame.

Nomura teaches a developing roller 49 configured to supply developer to a photosensitive drum 41 (Fig. 1, [0135]) and wherein the photosensitive drum 41 is farther from a cover 68 (Fig. 16, [0179]) than a storage medium 110 (which must have an electrical contact surface to be connected to a power source circuit; Fig. 6, [0143]) is from the cover in a state where a drum unit 40 is accommodated in the interior space of the casing (see Figs. 6 and 15, noting in Fig. 6 that the location of 110 is vertically above all of the drums 41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of the ‘793 patent to include a developing roller configured to supply developer to the photosensitive drum and wherein the photosensitive drum is farther from the cover than the electrical contact surface is from the cover in a state where the drum unit is accommodated in the interior space of the casing, as taught by Nomura.  One would have been motivated to make these modifications in order to develop electrostatic latent images (Nomura [0135]) and to allow the photosensitive drums to be spaced away from a belt so that the photosensitive drum unit can be detached from the system and replaced by a new photosensitive drum unit (Nomura [0179]).
Additionally, the ‘793 patent claims limitations that are not present in the outstanding claims.  It would have been obvious not to include these limitations.
Regarding outstanding claim 3, modified claim 19 of the ‘793 patent claims the image forming apparatus according to outstanding claim 1, further comprising a device-side contact configured to contact the electrical contact surface, wherein the device-side contact contacts 
Regarding outstanding claim 4, modified claim 18 of the ‘793 patent claims the image forming apparatus according to outstanding claim 3, wherein the device-side contact is spaced apart from the electrical contact surface in the state where the cover is in the open position.
Regarding outstanding claim 5, modified claim 18 of the ‘793 patent claims the image forming apparatus according to outstanding claim 1, further comprising a device-side contact configured to contact the electrical contact surface, the device-side contact moving as the cover moves between the open position and the closed position, wherein, in the state where the drum unit is accommodated in the interior space of the casing: the device-side contact is spaced apart from the electrical contact surface in the state where the cover is in the open position; and the device-side contact contacts the electrical contact surface in the state where the cover is in the closed position.
Regarding claim 11, modified claim 18 of the ‘793 patent claims the image forming apparatus according to claim 1, wherein the drum unit further comprises a charger configured to charge an outer circumferential surface of the photosensitive drum, the charger being farther from the electrical contact surface than the photosensitive drum is from the electrical contact surface.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,955,793 (“the ‘793 patent”) in view of Nomura (US 2003/0053819) and further in view of Yoshida et al. (US 2013/0316280, hereinafter “Yoshida”).

Yoshida teaches using a charging roller as a charging member ([0224]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claim to include wherein the charger includes a charging roller, as taught by Yoshida.  One would have been motivated to make this modification in order to have a charger that is excellent in stability in repetitive use of the latent electrostatic image bearing member, and is effective in preventing image degradation (Yoshida [0224]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the second direction" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 is rendered indefinite due to its dependence upon claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura (US 2003/0053819).
Regarding claim 1, Nomura teaches an image forming apparatus (Fig. 15, [0172]) comprising: 
a casing (outer body of apparatus) having an interior space (Figs. 15-16); 
a cover 68 movable between an open position (Fig. 16) and a closed position (Fig. 15), the interior space of the casing being exposed to an outside in a state where the cover is in the open position (Fig. 16), the interior space of the casing being closed in a state where the cover is in the closed position (Fig. 15); 
a drum unit 40 configured to be accommodated within the interior space of the casing (Fig. 15), the drum unit comprising: 
a frame 70 (Fig. 17, [0179]); 
a photosensitive drum 41K rotatably supported by the frame (Fig. 17, [0179]); and 
a storage medium 110 including an electrical contact surface (Fig. 3, [0181]; note that 110 must include an electrical contact surface to enable connection to the power source circuit); and 

wherein the photosensitive drum 41K is farther from the cover 68 than the electrical contact surface is from the cover in a state where the drum unit is accommodated in the interior space of the casing (see Figs. 17 and 15, noting in Fig. 17 that the location of 110 is vertically above all of the drums 41).
Regarding claim 2, Nomura teaches the image forming apparatus according to claim 1, wherein the developing roller 49K is farther from the cover 68 than the electrical contact surface is from the cover in a state where the developing cartridge is attached to the drum unit and the drum unit is accommodated in the interior space of the casing (see Figs. 15 and 18, noting the position of 110 is clearly vertically above 49K).
Regarding claim 3, Nomura teaches the image forming apparatus according to claim 1, further comprising a device-side contact configured to contact the electrical contact surface, wherein the device-side contact contacts the electrical contact surface in a state where the drum unit is accommodated in the interior space of the casing and the cover is in the closed position ([0181]; a device-side contact configured to contact the electrical contact surface, at least indirectly, which contacts the electrical contact surface in a state where the drum unit is accommodated in the interior space of the casing and the cover is in the closed position must be present in order for the memory to function as intended).
Regarding claim 4, Nomura teaches the image forming apparatus according to claim 3, wherein the device-side contact is spaced apart from the electrical contact surface in the state where the cover is in the open position (see Fig. 16; in this state, the device-side contact is surely spaced apart from the electrical contact surface).
Regarding claim 6, Nomura teaches the image forming apparatus according to claim 1, wherein the storage medium stores information relating to the drum unit ([0181]).
Regarding claim 7, Nomura teaches the image forming apparatus according to claim 1, wherein the storage medium stores information on the expected service life of the photosensitive drum ([0181]; “use of the photosensitive member cartridge 40” is information on the expected service life of the drum).
Regarding claim 16, Nomura teaches the image forming apparatus according to claim 1, further comprising a cleaning member 46K configured to contact an outer circumferential surface of the photosensitive drum (Fig. 15, [0172]).
Regarding claim 17 as best understood, Nomura teaches the image forming apparatus according to claim 16, wherein the cleaning member 46K is farther from the electrical contact surface than the photosensitive drum 41K is from the electrical contact surface in the second direction (in a vertical direction, 46K is farther from 110 than at least the top surface of 41K is from 110; see Figs. 15 and 18).
Regarding claim 18 as best understood, Nomura teaches the image forming apparatus according to claim 17, wherein the cleaning member includes a cleaning blade (see Fig. 15).
Regarding claim 19, Nomura teaches the image forming apparatus according to claim 1, wherein the photosensitive drum includes: a first photosensitive drum 41K rotatably supported by the frame about a first axis extending -31-in a first direction (into/out of the page in Fig. 15); and a second photosensitive drum 41C rotatably supported by the frame about a second axis extending in the first direction (see also Fig. 17), the second photosensitive drum being spaced apart from the first photosensitive drum in a second direction (left/right in Fig. 15) perpendicular to the first direction.
Regarding claim 20, Nomura teaches the image forming apparatus according to claim 1, wherein the frame is configured to hold a plurality of the developing cartridges 44K-44Y (see Fig. 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US 2003/0053819) in view of Fujinaka et al. (US 2014/0147158, hereinafter “Fujinaka”).
Regarding claim 5, Nomura teaches the image forming apparatus according to claim 1, but fails to teach the apparatus further comprising a device-side contact configured to contact the electrical contact surface, the device-side contact moving as the cover moves between the open position and the closed position, wherein, in the state where the drum unit is accommodated in the interior space of the casing: the device-side contact is spaced apart from the electrical contact surface in the state where the cover is in the open position; and the device-side contact contacts the electrical contact surface in the state where the cover is in the closed position.
Fujinaka teaches an image forming apparatus 100 (Figs. 1-2) which comprises a device-side contact 75 (Fig. 18) configured to contact an electrical contact surface 55 (Fig. 5) ([0069]), the device-side contact 75 moving as a cover 31 moves between the open position (Fig. 18b) and the closed position (Fig. 18a) (Fig. 16, [0166-0169]), wherein, in the state where a drum unit 
Utilizing the teachings of Fujinaka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Nomura to include a device-side contact configured to contact the electrical contact surface, the device-side contact moving as the cover moves between the open position and the closed position, wherein, in the state where the drum unit is accommodated in the interior space of the casing: the device-side contact is spaced apart from the electrical contact surface in the state where the cover is in the open position; and the device-side contact contacts the electrical contact surface in the state where the cover is in the closed position.  One would have been motivated to make this modification in order to have an apparatus which is higher in the accuracy with which the electrical contact of the apparatus main assembly is positioned relative to the electrical contact than any conventional image forming apparatus (Fujinaka [0257]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US 2003/0053819) in view of Zeng (US 2014/0056611).
Regarding claim 8, Nomura teaches the image forming apparatus according to claim 1, but fails to explicitly teach a circuit board configured to electrically connect the electrical contact surface to the storage medium.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Nomura to utilize a circuit board configured to electrically connect the electrical contact surface to the storage medium.  It has been held that the simple substitution of one known element for another to obtain predictable results is obvious.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US 2003/0053819) in view of Okabe (US 2010/0111562).
Regarding claim 9, Nomura teaches the image forming apparatus according to claim 1, wherein the frame includes: a first frame plate; a second frame plate spaced apart from the first frame plate in a first direction, the first frame plate having one end and another end in a second direction crossing the first direction and the second frame plate having one end and another end in the second direction; a third frame plate extending in the first direction and connecting the one end of the first frame plate to the one end of the second frame plate; and a fourth frame plate extending in the first direction and connecting the another end of the first frame plate to the another end of the second frame plate, the fourth frame plate being spaced apart from the third frame plate in the second direction, wherein the photosensitive drum is rotatably supported by the first frame plate and the second frame plate about a first axis 71K extending in the first direction, and wherein the electrical contact surface 110 is positioned at (i.e., near) the fourth frame plate.  (See annotated Fig. 17 below.) 



    PNG
    media_image1.png
    465
    636
    media_image1.png
    Greyscale
[AltContent: textbox (First frame plate)][AltContent: textbox (Second frame plate)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First direction)][AltContent: arrow][AltContent: textbox (Second direction)][AltContent: textbox (Third frame plate)][AltContent: arrow][AltContent: textbox (Fourth frame plate)][AltContent: arrow][AltContent: textbox (Another end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Another end)][AltContent: textbox (One end)][AltContent: textbox (One end)][AltContent: arrow][AltContent: arrow]











Nomura fails to teach the fourth frame plate being positioned closer to the cover than the third frame plate is to the cover in the state where the drum unit is accommodated in the interior space of the casing.
Okabe teaches a configuration of similar frame 51 which includes a frame plate 58 which extends upward to a vertical height beyond frame plate 54 on the opposite end of the frame (see Figs. 2 and 15a) and provides a handle ([0083]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure either the fourth frame plate of Nomura such that it extends a greater upward vertical distance and includes a handle, as taught by Okabe.  In making this modification, the fourth frame plate would be positioned closer to the cover than the third frame plate is to the cover in the state where the drum unit is accommodated in the interior 
Regarding claim 10, modified Nomura teaches the image forming apparatus according to claim 9, wherein the frame further comprises a handle (top portion of frame plate 58) positioned at an outer surface of the fourth frame plate (Okabe Figs. 2 and 15a).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US 2003/0053819) in view of Kato (US 2010/0330483).
Regarding claim 13, Nomura teaches the image forming apparatus according to claim 1, but fails to teach wherein the developing cartridge further includes an IC chip.
Kato teaches incorporating an IC chip 51 into a developing cartridge 1 (Figs. 1 and 6, [0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Nomura to include an IC chip in the developing cartridge, as taught by Kato.  One would have been motivated to make this modification in order to allow the apparatus to determine whether or not an accumulated developer stirring time exceeds specified time (Kato [0127-0128]).

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US 2003/0053819) in view of Eom (US 2009/0245861).
Regarding claim 14, Nomura teaches the image forming apparatus according to claim 1, but fails to teach wherein the electrical contact surface includes: a supply electrical contact surface configured to supply electric power to the storage medium; a ground electrical contact 
Eom teaches a storage medium 180 having an electrical contact surface that includes: a supply electrical contact surface 152 configured to supply electric power to the storage medium; a ground electrical contact surface 154 configured to supply a ground voltage to the storage medium; and a clock electrical contact surface 153 configured to output a clock signal to the storage - 30 -medium (Fig. 3, [0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Nomura such that the electrical contact surface of the storage medium includes a supply electrical contact surface configured to supply electric power to the storage medium, a ground electrical contact surface configured to supply a ground voltage to the storage medium, and a clock electrical contact surface configured to output a clock signal to the storage - 30 -medium, as taught by Eom.  One would have been motivated to make this modification in order to allow the storage medium to be safely supplied with power and to coordinate when new data can be written into the memory element.
Regarding claim 15, modified Nomura teaches the image forming apparatus according to claim 14, wherein the photosensitive drum is rotatable about a first axis extending in a first direction (into/out of the page in Fig. 15 of Nomura), wherein the drum unit is attachable to the casing in a second direction (left/right in Fig. 15 of Nomura) perpendicular to the first direction, and wherein the supply electrical contact surface and the ground electrical contact surface are arranged to be spaced apart from each other in the second direction (see Fig. 18 of Nomura, and note that the electrical contact surfaces are arranged horizontally in Fig. 3 of Eom).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLA J THERRIEN/Primary Examiner, Art Unit 2852